84641: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-18244: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84641


Short Caption:IN RE: C.I., A MINORCourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - J353411Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerClark County Department of Family ServicesJoseph T. Barrett
							(Clark County District Attorney/Juvenile Division)
						Steven B. Wolfson
							(Clark County District Attorney)
						


Real Party in InterestC. I.Fernande Rossetti
							(Legal Aid Center of Southern Nevada, Inc.)
						


Real Party in InterestMaureen H.Maria A. Perez Avilez


Real Party in InterestRosemary P.
					In Proper Person
				


RespondentCynthia N. Giuliani


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


04/29/2022Filing FeePetition Filing Fee Waived.  State/County/Municipality. (SC)


04/29/2022Petition/WritFiled Petition for Writ of Mandamus or Prohibition. (SEALED) (SC)


04/29/2022Petition/WritFiled Petition for Writ Documents.  Routing Statement and Certificate of Compliance. (SEALED) (SC)


04/29/2022AppendixFiled Appendix to Petition for Writ. (SEALED) (SC)


05/31/2022Notice/IncomingFiled Petitioner's Notice of Withdrawal of Petition for Writ of Mandamus or, in the Alternative, Writ of Prohibition. (SC)


06/08/2022Order/DispositionalFiled Order Dismissing Appeal.  Cause appearing, petitioner's motion for a voluntary dismissal of this writ petition is granted.  "This writ petition is dismissed."  Case Closed/No Remittitur Issued. (SC)22-18244





Combined Case View